* Corpus Juris-Cyc References: Judgments, 34CJ, p. 1110, n. 42.
The appellant filed suit against the appellees on a judgment obtained in California in the sum of seven hundred forty-five dollars with seven per cent. interest from the 26th day of August, 1922, and prayed a judgment for said amount.
There were two pleas filed to this suit, the first was that the judgment of the California court was not valid, because the defendants were never served with process in the state of California, in the suit in which the judgment was obtained, and that the clerk of the California court had no right to take judgment by default against the defendants, and that said judgment is not based on personal service of process, or any other kind of service of process on these defendants, and that they never had been served with any kind of process in said action. There was a demurrer to this plea, but the record shows no action taken thereon. *Page 494 
There was also another special plea, which alleged that the plaintiff ought not to have and maintain action against the defendants, or either of them, for the judgment sued on and made the basis of this action is barred by the statute of limitations of the state of Mississippi, for the reason that the defendants have actually resided in and have been residents of the state of Mississippi for more than three years next preceding the institution of the present cause of action, and were residents of the state of Mississippi at the time the suit was instituted against them in the California court, and at the time of the rendition of the alleged judgment against them by California court, and for the further reason that the present cause of action was not commenced within three years next after the rendition of the judgment by the California court as required by section 2468, Hemingway's Code. This plea was also demurred to, wherein section 2468 was challenged as violative of article 4, section 1, United States Constitution, and acts of Congress in conformity thereto (page 298, section 1266, Barnes' Federal Code). The court overruled this demurrer, and, plaintiff declining to plead further in open court, a judgment was rendered dismissing the cause on the merits, from which this appeal is prosecuted.
Section 1266, Barnes' Federal Code (Revised Statutes, 905 [U.S. Comp. St., section 1519] page 298), reads as follows:
"Authentication of legislative acts and proof of judicial proceedings of any state or country. The acts of the legislature of any state or territory, or of any country subject to the jurisdiction of the United States, shall be authenticated by having the seals of such state, territory, or country affixed thereto. The records and judicial proceedings of the courts of any state or territory, or of any such country, shall be proved or admitted in any other court within the United States, by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, *Page 495 
chief justice, or presiding magistrate, that the said attestation is in due form. And the said records and judicial proceedings, so authenticated, shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the state from which they are taken."
We do not think that the federal statute referred to prohibits the state from enacting statutes of limitation providing that suit must be filed within a reasonable time within this state after the rendition of a judgment, where the defendant in the judgment at the time of the judgment, was a resident of this state. The three years' time allowed a judgment creditor to proceed in this state, if he desires to do so, or if it is necessary to do so in such case, is reasonable, and, if suit is not commenced within such time, the claim will be barred so far as any proceeding in this state is concerned.
Under the statutes of this state, and of other states, the statute of limitation does not run in favor of a judgment debtor who resides outside of the state. If California has a similar statute, the claim would never be barred in California, and still there is no reason, under the good-faith clause of the federal Constitution, for requiring the state in which the judgment debtor resides to give a like forbearance. As long as the defendants are in this state, the process of the California court is not effective to satisfy such judgment, unless property of the defendants be found in California.
We think the statute in question is perfectly valid, and the judgment of the court below is affirmed.
Affirmed. *Page 496